Judgment affirmed.

The sole grounds for new trial were, that the verdict was contrary to law and evidence. The burglary was established, and the issue was as to whether the defendant committed the crime. The evidence was conflicting, but there was testimony to the effect that the stolen pantaloons were found in a trunk on which the defendant was sitting and which he unlocked and said was his wife’s trunk, and that he acknowledged to have worn the pantaloons, although claiming that they were left at the place by one Jones.